Application to vacate stay of final judgment pending appeal presented to Justice SCALIA and by him referred to the Court granted in part and denied in part. The Court of Appeals' stay order with reference to the district court's order enjoining the admitting-privileges requirement as applied to the McAllen and El Paso clinics vacated. The Court of Appeals' stay order with reference to the district court's order enjoining the ambulatory surgical center requirement vacated. The application is denied in all other respects.
Justice SCALIA, Justice THOMAS, and Justice ALITOwould deny the application in its entirety.